IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HORACE HARRIOTT JR.,           : No. 121 MM 2014
                               :
               Petitioner      :
                               :
                               :
          v.                   :
                               :
                               :
PENNSYLVANIA DEPARTMENT OF     :
CORRECTIONS, AND PENNSYLVANIA :
BOARD OF PROBATION AND PAROLE, :
                               :
               Respondents     :


                                     ORDER



PER CURIAM

      AND NOW, this 24th day of September, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.